FRIEDMAN, Judge,
concurring.
I concur in the result.
At the time Van Divner’s injury occurred in 1981, Monessen was still certified as a common carrier. Therefore, a claim under FELA was the exclusive remedy for this injury and the WCAB had no jurisdiction. I do not believe that decertification of the employer subsequent to injury can retroactively change the status of the existing claim. Thus, the WCAB lacked jurisdiction over this case when it was filed in 1986 not because the statute of limitations had run, but because the WCAB never had jurisdiction in the first place.